Case 2:18-cv-07011-JMA-AYS Document 111 Filed 03/26/21 Page 1 of 2 PageID #: 1849




                                             March 26, 2021




  Honorable Judge Anne Y. Shields, U.S.M.J.
  United States District Court: Eastern District
  100 Federal Plaza
  P.O. Box 830
  Central Islip, New York 11722
  Courtroom 830

                                                   Re:   Lepper v. Village of Babylon, et al.
                                                         Case No.: 2:18-CV-07011
                                                         Our File No.: PDG/EPT 148530-752

  Dear Honorable Judge Shields:

          In reply to the response letter to defendants’ demand for videos taken by or on behalf of
  the plaintiffs, we note that the objection from the plaintiffs is that we have not asked for the videos
  before. They do not assert that video was not taken at the depositions and the inspections. They
  contend that the request is “newfound” and that the videos had not been discussed in conference
  among counsel. However, the demand for videos was previously discussed and was previously
  made. Attached as Exhibit 1 (page 2, third full paragraph down) is defendants’ letter dated
  December 17, 2020 to Honorable Judge Azrack, wherein we reference the videos as outstanding,
  which were discussed at the meet and confer preceding the letter detailing outstanding discovery.

          We reserve our right to object to the videos as evidentiary material, but we respectfully
  submit that we have a right to review them. Plaintiff’s counsel categorizing the videos as attorney
  notes is perplexing. The videos were taken of the witnesses and at the site inspection in public
Case 2:18-cv-07011-JMA-AYS Document 111 Filed 03/26/21 Page 2 of 2 PageID #: 1850




  view. That defendants chose not to order a professional videographer or that plaintiffs want a
  resolution of the case and will not move for any further relief regarding discovery or summary
  judgment is not relevant to the defendants’ demands. The defendants seek a disposition of the case
  also and intend to move for summary judgment. Nonetheless, entitlement to disclosure of the
  videos is the issue at hand.

         Thank you for your good attention to this matter.


                                                              Respectfully submitted,


                                                              KELLY, RODE & KELLY, LLP


                                                      BY: _       Eric P. Tosca________
                                                                  Eric P. Tosca
  EPT:jl
  Enc.
  cc:    Via ECF
         LAW OFFICES OF CORY H. MORRIS
         Attorneys for Plaintiffs
         33 Walt Whitman Road
         Suite 310
         Dix Hills, New York 11746
         (631) 450-2515
